Citation Nr: 1109064	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of a fracture of the right fifth metacarpal (little finger).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active military service from June 2002 to June 2006.  His appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection and assigned an initial noncompensable (zero percent) disability rating for residuals of a fracture of the right fifth metacarpal, retroactively effective from June 28, 2006.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In his February 2009 Substantive Appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  This type of hearing is often referred to as a Travel Board hearing.  In a November 2010 letter, he was notified that his hearing had been scheduled for January 13, 2011.  However, he did not appear for the hearing, did not provide any explanation for his absence, and did not request to reschedule the hearing.  The Board therefore deems his hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

The Veteran's right little finger disability is manifested by complaints of pain, but does not involve ankylosis or decreased strength or dexterity of this hand.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for the residuals of the fracture of the right fifth metacarpal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5156, 5227, 5230 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in developing their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since, however, this appeal arises from the initial rating assigned by the RO after granting service connection for residuals of a fracture of the right fifth metacarpal, VCAA notice concerning this downstream disability rating element of the claim is not required.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The courts have held that, where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as an initial rating, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  And, here, the RO provided this necessary SOC in January 2009, wherein it cited the applicable statutes and regulations concerning the issue on appeal and discussed the reasons and bases for not assigning a higher initial rating.

In addition, VA has fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he and his representative identified as potentially relevant to the claim.  The Veteran also was afforded a VA compensation examination in February 2008.  And although the primary focus of that examination was to determine whether he had right little finger disability attributable to his military service, as a residual of a fracture, to warrant granting service connection (since granted in the RO's March 2008 decision at issue in this appeal), that examination's findings also discussed the severity of this disability to additionally determine whether the rating initially assigned is most appropriate.  So reexamination is not needed, especially since there also are VA outpatient treatment records in the file addressing this same downstream issue that also are being considered.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or Court. 

II.  Merits of the Claim

The Veteran fractured his right fifth metacarpal during his military service.  And in July 2006, he filed a claim for service connection for a "broken bone, right hand."  The March 2008 rating decision at issue in this appeal granted service connection for this consequent disability, identified as residuals of a fracture of the right fifth metacarpal, and assigned a noncompensable rating retroactively effective from June 28, 2006, the day following his discharge from service when he had returned to life as a civilian.  He appealed for a higher initial rating.


Since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging", with equal consideration for the entire body of evidence.  Fenderson, 12 Vet. App. at 125-26 (holding that, when a Veteran timely appeals his initial rating, VA must consider whether his rating should be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A noncompensable rating is assigned for limitation of motion or ankylosis of the fifth (little) finger.  38 C.F.R. § 4.71, Diagnostic Codes (DC) 5230, 5227.  But the note following DC 5227 provides that one should also consider whether the disability should be evaluated as an amputation, whether an additional evaluation is warranted for limitation of motion of other digits, and whether an additional evaluation is warranted for interference with the overall function of the hand.  A 10 percent rating is assigned for amputation of either little finger when it is without metacarpal resection at the proximal interphalangeal joint or proximal thereto, and a 20 percent rating is assigned if associated with metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, DC 5156.


Applying these criteria to the facts of this case, the Board finds that the RO properly rated the Veteran's right fifth metacarpal disability at the noncompensable level.  In other words, there is no evidence this disability is analogous to an amputation of this finger, that other digits (fingers) are affected, or that this disability causes interference with the overall functioning of this hand.

The February 2008 VA examination report provides compelling evidence against the claim.  The Veteran's primary complaint at that time involved pain along the fifth finger, which he said made holding objects difficult.  But he denied experiencing any symptoms involving the adjacent fourth (ring) finger on this hand.  And objective physical examination of his right hand revealed no evidence of ankylosis or deformity of any digit.  Ankylosis requires complete immobility and consolidation of the joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Testing of the right hand revealed no decreased strength with pushing, pulling, and twisting, and no decreased dexterity with twisting, writing, touching, and expression.   Range-of-motion testing revealed the following findings:  5-degrees of active and 70-degees of passive extension of the metacarpal - phalangeal joints; 90-degrees of active and passive flexion of the metacarpal - phalangeal joints; 70-degrees of active and passive flexion of the distal interphalangeal joint; and 100-degrees of active and passive flexion of the proximal interphalangeal joint.  Tenderness was present to the distal dorsal head of the fifth metatarsal upon the axial load.  X-rays of the right hand were unremarkable, except for indications of the old healed fracture of the midshaft of the right fifth metacarpal.  The diagnosis was "Healed right 5th metacarpal.  Normal exam, 4th finger."  The examiner determined there were no significant effects on daily activities.  

These findings do not support a compensable rating for this disability, as there is no evidence this disability is analogous to an amputation, that other digits are affected, or that it causes interference with the overall functioning of the right hand.  

As noted, the Veteran denied problems with any other fingers, and his right hand demonstrated full strength with pushing, pulling, and twisting, and good dexterity with twisting, writing, touching, and expression.  There equally is no indication of this extent of disability in the VA outpatient treatment records that are on file and being considered.  Moreover, since the Veteran is receiving the maximum disability rating available for limitation of motion of this finger, the Board need not consider the provisions of 38 C.F.R. § 4.40 and § 4.45, which pertain to functional loss due to pain or on the basis of weakened movement, premature or excess fatigability, incoordination, or pain on movement.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

So, in conclusion, the Board finds that the preponderance of the evidence is against this claim.  Hence, the doctrine of reasonable doubt is not for application, 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, and the appeal of this claim must be denied.

III.  Extra-schedular Consideration

The Board also finds that the schedular rating assigned for this disability is not inadequate so as to require referring this claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  In other words, there is no evidence this disability has caused marked interference with employment - meaning above and beyond that contemplated by the schedular rating, or required frequent hospitalization so as to render impractical the application of the regular schedular standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  See also 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  

And even disabilities rated at the noncompensable (0 percent) level entitle the Veteran to free treatment of the disability at a VA medical center (VAMC), so provide a form of compensation, albeit not strictly in a monetary sense.


ORDER

The claim for an initial compensable rating for residuals of a fracture of the fifth metacarpal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


